As filed with the Securities and Exchange Commission on 2/26/2016 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant’s telephone number, including area code Date of fiscal year end:September 30, 2016 Date of reporting period:December 31, 2015 Item 1. Schedules of Investments. Chase Growth Fund Schedule of Investments at December 31, 2015 (Unaudited) Shares Value COMMON STOCKS - 95.2% Aerospace/Aircraft - 2.0% Boeing Co. $ Auto/Auto Parts - 2.0% O’Reilly Automotive, Inc. * Beverage - 6.3% Constellation Brands, Inc. - Class A PepsiCo, Inc. Biotechnology - 2.6% Gilead Sciences, Inc. Broadcast Media - 2.9% Comcast Corp. - Class A Building - 1.5% Martin Marietta Materials, Inc. Computer - Networking - 2.8% Cisco Systems, Inc. Computer Hardware - 2.4% Apple Inc. Computer Software - 5.7% Check Point Software Technologies Ltd. +* Paychex, Inc. Computer Software - Gaming - 3.4% Electronic Arts, Inc. * Conglomerates - 3.2% Danaher Corp. Drugs - Proprietary - 1.8% AbbVie, Inc. Electrical Instruments - 2.9% Thermo Fisher Scientific, Inc. Finance/Banks - 4.6% Citizens Financial Group, Inc. Signature Bank * Finance/Information Services - 6.2% Fiserv, Inc. * Visa, Inc. - Class A Financial Services - Miscelleanous - 2.2% Intercontinental Exchange, Inc. Food - 2.7% Tyson Foods, Inc. - Class A Health Care Distribution - 2.4% McKesson Corp. Household Products - 2.8% Jarden Corp. * Information Services - 2.8% Alliance Data Systems Corp. * Internet Software & Services - 4.0% Alphabet, Inc. - Class A * Leisure Time - 5.6% Royal Caribbean Cruises Ltd. + Walt Disney Co. Real Estate Operations - 1.9% CBRE Group, Inc. - Class A * Retail - Discount - 4.8% Dollar Tree, Inc. * Ross Stores, Inc. Retail Drug Stores - 3.2% CVSHealth Corp. Retail Grocers - 1.9% Kroger Co. Retail/Home Improvement - 4.0% Home Depot, Inc. Semiconductors - 1.7% Skyworks Solutions, Inc. Service Companies - 2.4% Cognizant Technology Solutions Corp. - Class A * Telecommunication Services - 2.5% Verizon Communications, Inc. TOTAL COMMON STOCKS (Cost $63,430,774) SHORT-TERM INVESTMENTS - 0.3% Invesco STIT Treasury Portfolio - Institutional Class, 0.13% # TOTAL SHORT-TERM INVESTMENTS (Cost $266,407) Total Investments in Securities (Cost $63,697,181) - 95.5% Other Assets in Excess of Liabilities - 4.5% NET ASSETS - 100.00% $ + U.S. traded security of a foreign issuer. * Non-income producing security. # Rate shown is the 7-day annualized yield as of December 31, 2015. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Chase Mid-Cap Growth Fund Schedule of Investments at December 31, 2015 (Unaudited) Shares Value COMMON STOCKS - 96.4% Auto/Auto Parts - 4.2% Lear Corp. $ O’Reilly Automotive, Inc. * Brokerage - 2.5% Evercore Partners, Inc. - Class A Building - 8.6% Martin Marietta Materials, Inc. Masco Corp. NVR, Inc. * TopBuild Corp. * Business Services - 2.0% On Assignment, Inc. * Computer Software - 7.6% j2 Global, Inc. Paychex, Inc. Synchronoss Technologies, Inc. * Drugs - Proprietary - 2.3% Akorn, Inc. * Electronics - 2.1% Universal Display Corp. * Finance/Banks - 7.7% Citizens Financial Group, Inc. Signature Bank * Umpqua Holdings Corp. Finance/Information Services - 7.9% Blackhawk Network Holdings, Inc. * Euronet Worldwide, Inc. * Fiserv, Inc. * Food - 8.3% Hormel Foods Corp. Pinnacle Foods, Inc. Tyson Foods, Inc. - Class A Footwear - 2.2% Caleres, Inc. Health Care Distribution - 2.1% AmerisourceBergen Corp. Household Products - 7.8% Church & Dwight Co., Inc. Jarden Corp. * Spectrum Brands Holdings, Inc. Information Services - 2.4% Alliance Data Systems Corp. * Leisure Time - 5.0% Cinemark Holdings, Inc. Thor Industries, Inc. Machinery - 2.9% Toro Co. Personal Care - 2.1% Ulta Salon, Cosmetics & Fragrance, Inc. * Real Estate Operations - 2.6% CBRE Group, Inc. - Class A * Restaurants - 2.2% Sonic Corp. Retail - Specialty - 2.0% Lithia Motors, Inc. - Class A Semiconductors - 4.4% Microsemi Corp. * Skyworks Solutions, Inc. Telecommunication Equipment - 4.1% Ciena Corp. * Juniper Networks, Inc. Waste Disposal - 3.4% Waste Connections, Inc. TOTAL COMMON STOCKS (Cost $20,934,354) SHORT-TERM INVESTMENTS - 4.1% Invesco STIT Treasury Portfolio - Institutional Class, 0.13% # TOTAL SHORT-TERM INVESTMENTS (Cost $1,102,696) Total Investments in Securities (Cost $22,037,050) - 100.5% Liabilities in Excess of Other Assets - (0.50)% ) NET ASSETS - 100.00% $ * Non-income producing security. # Rate shown is the 7-day annualized yield as of December 31, 2015. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Chase Funds Notes to Schedule of Investments December 31, 2015 (Unaudited) Note 1 – Securities Valuation The Chase Funds’ (the “Fund” or “Funds”) investments in securities are carried at their fair value. Each Fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading on the New York Stock Exchange (4:00 pm EST). Equity securities that are primarily traded on a national securities exchange shall be valued at the last sales price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale price on such day, at the mean between the bid and asked prices. Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”). If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices. Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price.Investments in open-end mutual funds are valued at their net asset value per share. To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Short-term debt securities, including those securities having a maturity of 60 days or less, are valued at the evaluated mean between the bid and asked prices.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. The Board of Trustees (“Board”) has delegated day-to-day valuation issues to a Valuation Committee of Advisors Series Trust which is comprised of representatives from U.S. Bancorp Fund Services, LLC, the Funds’ administrator.The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available or the closing price does not represent fair value by following procedures approved by the Board.These procedures consider many factors, including the type of security, size of holding, trading volume and news events.All actions taken by the Valuation Committee are subsequently reviewed and ratified by the Board. Depending on the relative significance of the valuation inputs, fair valued securities may be classified in either level 2 or level 3 of the fair value hierarchy. The Funds have adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for majority security types.These inputs are summarized in the three broad levels listed below: ● Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. ● Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. ● Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Funds’ securities as of December 31, 2015: Chase Growth Fund Level 1 Level 2 Level 3 Total Common Stocks Consumer Discretionary $19,321,166 $- $- $19,321,166 Consumer Staples 12,334,744 - - 12,334,744 Financials 7,685,459 - - 7,685,459 Health Care 8,548,876 - - 8,548,876 Industrials - - 4,559,073 Materials 1,326,192 - - 1,326,192 Technology 27,553,948 - - 27,553,948 Telecommunication Services 2,223,182 - - 2,223,182 Total Common Stocks 83,552,640 - - 83,552,640 Short-Term Investments 266,407 - - 266,407 Total Investments in Securities $83,819,047 $- $- $83,819,047 Chase Mid-Cap Growth Fund Level 1 Level 2 Level 3 Total Common Stocks Consumer Discretionary $6,677,488 $- $- $6,677,488 Consumer Staples 3,505,636 - - 3,505,636 Financials 3,406,448 - - 3,406,448 Health Care 1,177,104 - - 1,177,104 Industrials 2,859,338 - - 2,859,338 Materials 417,935 - - 417,935 Technology 7,598,435 - - 7,598,435 Total Common Stocks 25,642,384 - - 25,642,384 Short-Term Investments 1,102,696 - - 1,102,696 Total Investments in Securities $26,745,080 $- $- $26,745,080 Refer to the Funds’ schedule of investments for a detailed break-out of common stocks by industry classification.Transfers between levels are recognized at December 31, 2015, the end of the reporting period.The Funds recognized no transfers to/from Level 1 or Level 2.There were no Level 3 securities held in the Funds during the period ended December 31, 2015. Note 2 – Federal Income Taxes The cost basis of investments for federal income tax purposes at December 31, 2015 was as follows*: Chase Growth Fund Cost of investments $ 63,697,181 Gross unrealized appreciation $ 21,202,420 Gross unrealized depreciation (1,080,554) Net unrealized appreciation $ 20,121,866 Chase Mid-Cap Growth Fund Cost of investments $ $22,037,648 Gross unrealized appreciation $ 5,415,809 Gross unrealized depreciation (708,376) Net unrealized appreciation $ 4,707,432 *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Funds’ previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Funds’ most recent annual report. Item 2. Controls and Procedures. (a) The Registrant’s President/Principal Executive Officer and Treasurer/Principal Financial Officer have concluded that the Registrant’s disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940, as amended, (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d))that occurred during the Registrant’s last fiscal quarter that has materially affected, or are reasonably likely to materially affect, the Registrant’s internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Advisors Series Trust By (Signature and Title)* /s/ Douglas G. Hess Douglas G. Hess, President Date 2/22/2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Douglas G. Hess Douglas G. Hess, President Date 2/22/2016 By (Signature and Title)* /s/Cheryl L. King Cheryl L. King, Treasurer Date 2/22/2016 * Print the name and title of each signing officer under his or her signature. 2
